Exhibit 10 Consent of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company, and Contract Owners American Fidelity Separate Account C: We consent to the use of our reports included herein and the reference to our firm under the heading "Custodian and Independent Registered Public Accounting Firm" in the Statement of Additional Information. Our reports on American Fidelity Assurance Company refers to a change to the method of evaluating other-than-temporary impairments in 2009. KPMG LLP Oklahoma City, Oklahoma April 26, 2011
